Grant, J.
(dissenting). In the year 1900 respondent was an alderman of the city of Grand Rapids. His prosecution arose out of the .notorious water boodle scheme, the design of which was to secure a contract with the city to supply it with water from Lake Michigan. The information charges that respondent—
“Did corruptly accept from, to wit, Lant K. Salsbury, a gift and gratuity, to wit, $300, under an agreement and with the understanding that the vote, .opinion, and judgment of him, the said James Mol, as such alderman, should be given in a particular manner and upon a particular side, to wit, in favor of said City of Grand Rapids entering into a contract with some person, firm, or corporation, under which contract said city of Grand Rapids should receive and pay for water to be conveyed from Lake Michigan for municipal and other uses, the same being a question and proceeding then brought and to be brought before him, the common council of the city of Grand Rapids, and being a question which might by law be brought'before him, the said James Mol, in his official capacity as such alderman of the city of Grand Rapids aforesaid.”
That part of the statute material to the case reads as follows:
“Every executive, legislative, or judicial officer, who *703shall corruptly accept any gift or gratuity, or any promise to make any gift, or to do any act beneficial to such officer, under an agreement, or with an understanding that his vote, opinion, or judgment shall be given in any particular manner, or upon a particular side of any question, cause, or proceeding, which is or may be by law brought before bim in bis official capacity, * * * shall be punished.” ■3 Comp. Laws, § 11312.
Respondent was convicted. The facts material to the points raised will be stated in connection therewith. For a general statement of the conspiracy see People v. Salsbury, 134 Mich. 537 (96 N. W. 936), and People v. McGarry, 136 Mich. 316 (99 N. W. 147).
1. The first most important question for determination is the competency of certain jurors. Two trials growing out of the same conspiracy had preceded this one. The first was the case of People v. Ellen, charged with accepting •a bribe. The other was the case of People v. Albers, ante, 678 (100 N. W. 908), charged with perjury in his testimony upon his trial for attempting to bribe another aider-man. In both of those cases, as in this, evidence was introduced to establish the conspiracy, substantially the same in all the cases. In addition to those cases, Salsbury, Me Garry, and Taylor had been convicted, and several aldermen and other city officers had confessed and pleaded guilty. These things were matters of common knowledge to all intelligent inhabitants of the city and the county of Kent.
Of the jurors who were summoned upon the trial of respondent, two had served upon the trial of Albers, five had served upon the trial of Ellen, and one had served upon the trial of both. ' It is strenuously urged in behalf of the respondent that these jurors were disqualified by reason of their service on the other trials.
We may dispose of the alleged disqualification of the jurors in the Albers Case by saying that that case and the case of respondent are not identical, and the mere fact that in the Albers Case the testimony to establish the conspiracy — which we bold in an opinion handed down *704herewith (see People v. Albers, supra) was material to> the issue in that case — was the same as that in the respondent’s case did not per se disqualify the jurors in this case. That case did not involve the guilt of the respondent in this.
If, as counsel assume, the issue in the Ellen Case was identical with the issue in respondent’s case, their contention should undoubtedly prevail. But it evidently was not. Ellen was convicted of corruptly receiving a certain sum upon a promise to vote for the water deal, while respondent was convicted of receiving another certain sum. upon a separate and distinct promise to vote for the same» deal. It did not appear that respondent had talked with Ellen about it, or that he even knew that Ellen had been bribed or had made any promise. Salsbury testified that he told respondent that he did not want him to talk with any one about it. .
Counsel cite and rely upon People v. Troy, 96 Mich. 530 (56 N. W. 102), and other similar cases. Troy and another united in assaulting an officer. One was charged, with assault, and the other with resisting an officer. The acts alleged to constitute each offense were the same, and identical in time and place, and the two offenders acted in unison. In the light of these facts we said:
“ Where the issue is the same in both cases, it is but fair to the respondent that he have another panel of jurors to try his cause.”
Opinions upon conceded or uncontroverted facts will not disqualify. 17 Am. & Eng. Enc. Law (2d Ed.), p. 1148; State v. Wells, 28 Kan. 321; State v. Sorter, 52 Kan. 531 (34 Pac. 1036); Conatser v. State, 80 Tenn. 436.
The jurors were not asked whether they had formed an opinion as to the existence of a criminal conspiracy. Its. existence was not disputed upon the trial. The only question was the connection of the respondent with it. If an opinion upon this question would have disqualified, a jury of sufficient intelligence could not have been found in the county.
*705One may believe that a murder has been committed, and not be disqualified. Cargen v. People, 39 Mich. 549.
One may believe that a burglary has been committed, and not be disqualified to serve as a juror, if he have no disqualifying opinion as to whether the respondent committed the crime. Stewart v. People, 23 Mich. 63 (9 Am. Rep. 78).
So the circumstances surrounding the burning of a building may be such as to leave no reasonable doubt that the crime of arson was committed; but the belief that such crime had been committed would not per se disqualify one from acting as a juror, if he had no positive opinion that the respondent was the guilty party. These illustrations might be multiplied.
Though one has served in similar cases, he is not disqualified, unless the opinion he has formed is such as to repel the presumption of innocence. 17 Am. & Eng. Enc. Law (2d Ed.), p. 1140.
All these jurors testified that they entertained no prejudice against respondent, and had formed no such opinions from the testimony given upon the other trial of Ellen, or from what they had heard, as would prevent them from giving him a fair and impartial trial. The situation is well shown by the cross-examination of one of these jurors:
“ From what I heard in that trial, and from what I had learned before that trial commenced, either by reading or conversation, I formed an opinion in regard to some of the other respondents that were arrested. It would not require, evidence on the part of this respondent to remove that impression. It has nothing to do with him. I neither formed nor expressed an opinion in any way, shape, or manner as to the guilt or innocence of Mr. Mol. I did not form any opinion as to all that were charged. Of course, we must admit the guilt of those we tried, and also those that acknowledged it — those that pleaded guilty. We presume the others are innocent until they are tried. As to the rest, I have no fixed opinion of any of them, none but what I could lay aside at the commencement of every one of these trials. I could start in this case as *706'though I hadn’t heard a word. All I have heard does not [prejudice me at all in regard to Mr. Mol.”
Yet this juror was challenged for cause. The statute of Michigan makes a juror competent, though he has formed an opinion, if he declare upon his oath that he verily believes that he can render an impartial verdict, and the court shall be,satisfied that he does not entertain such a present opinion as would influence his verdict. 8 Comp. Laws, § 11947.
All the jurors in this case so declared, and the judge passed his judgment upon their qualifications.
“ The opinion entertained by a juror, which disqualifies him, is an opinion of that fixed character which repels the presumption of innocence in a criminal case, and in whose mind the accused stands condemned already.” People v. Barker, 60 Mich. 277 (27 N. W. 539, 1 Am. St. Rep. 501).
No juror in this case had formed any such opinion.
Appellate courts cannot substitute their own judgment of the qualification of jurors for that of the circuit judge, where different conclusions may be drawn from the juror’s examination. The candor, character, and manner of the juror are elements for the consideration of the trial judge in determining his competency. The question is often difficult of determination, and only when the juror’s examination shows conclusively that he has a disqualifying opinion should the appellate court reverse the decision of the trial court.
Upon this subject Chief Justice Waite, in Reynolds v. United States, 98 U. S. 145, said:
“ It is clear, therefore, that upon the trial of the issue of fact raised by a challenge for such cause, the court will practically be called upon to determine whether the nature and strength of the opinion formed are such as in law necessarily to raise the presumption of partiality. The question thus presented is one of mixed law and fact, and to be tried, as far as the facts are concerned, like any other issue of that character, upon the evidence. The finding of the trial court upon that issue ought not to be set aside by a reviewing court, unless the error is manifest. No less *707stringent rules should be applied by the reviewing court in .such a case than those which govern in the consideration •of motions for a new trial because the verdict is against the evidence. It must be made clearly to appear that upon the evidence the court ought to have found the juror had formed such an opinion that he could not in law be deemed impartial. The case must be one in which it is manifest the law left nothing to the ‘conscience or discretion’ of the court. * * * In considering such questions in a reviewing court, we ought not to be unmindful of the fact we have so often observed in our experience, that jurors not unfrequently seek to excuse themselves on the ground of having formed an opinion, when, on examination, it turns out that no real disqualification exists. In such cases the manner of the juror while testifying is oftentimes more indicative of the real character of his opinion than his words. That is seen below, but cannot always be spread upon the record. Care should, therefore, be taken in the reviewing court not to reverse the ruling below upon such a question of fact, except in a clear case. The affirmative of the issue is upon the challenger. Unless he shows the actual existence of such an opinion in the mind of the juror as will raise the presumption of partiality, the juror need not necessarily be set aside, and it will not be error in the court to .refuse to do so.”
I hold that there was no error in holding 'the jurors qualified.
2. Salsbury was permitted to testify, under objection and exception, to a conversation between himself and respondent after the abandonment of the conspiracy, and fixed the time and place. One De Vries testified that he took Mr. Salsbury to respondent’s house at that time. The objection to this testimony is that it comes within the rule that acts and declarations made after the consummation or abandonment of the conspiracy are inadmissible. This conversation related to the re-election of Salsbury as city attorney, for the avowed purpose of avoiding an exposure of the crime, which would be more probable if another should be elected city attorney. This conversation does not come within the rule. It was a conversation between two conspirators, devising means to avoid exposure.
*7083. One Ghysels testified that Salsbury paid him $300 for his vote. He, also, was one of the conspirators and an alderman. When the conspiracy is established, the-declarations and acts of the co-conspirators, before the conspiracy is abandoned, are competent. People v. Salsbury and People v. McGarry, supra. Under this same-rule, declarations and conversations between other co-conspirators were competent.
4. It is nest urged that the matter could not legally be brought before the common council, and that therefore there was no crime. This question is ruled by the cases of People v. Salsbury and People v. McGarry, supra.
The conviction should be affirmed. '